SECOND AMENDMENT TO LOAN AGREEMENT
 
This SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made as of this
16th day of December, 2008 by and among (i) WRT Realty L.P., a Delaware limited
partnership (the “Borrower”), (ii) the Lenders party thereto (the “Lenders”),
and (iii) KeyBank National Association, as agent (the “Agent”) for the Lenders.


WHEREAS, the Borrower, the Lenders, and the Agent are party to that certain Loan
Agreement, dated as of December 16, 2005 (as same may be amended, modified,
supplemented, extended, renewed, or restated from time to time, the “Loan
Agreement”).  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Loan Agreement.


WHEREAS, pursuant to that certain FIRST AMENDMENT TO LOAN AGREEMENT dated as of
July 10, 2006 Sovereign Bank agreed to (i) become a Lender under the Loan
Agreement and issue a Commitment in the amount of $20,000,000.00, and (ii) fund
to the Agent its Commitment Percentage of the outstanding principal balance of
the loan.


WHEREAS, pursuant to that certain ASSIGNMENT AND ASSUMPTION dated as of July 31,
2006 Allied Irish Banks, p.l.c. agreed to (i) become a Lender under the Loan
Agreement and assume a portion of the Commitment from KeyBank National
Association in the amount of $15,000,000.00, and (ii) fund to the Agent its
Commitment Percentage of the outstanding principal balance of the loan.


WHEREAS, Sovereign Bank and Allied Irish Banks, p.l.c. no longer desire to
remain Lenders under the Loan Agreement.


WHEREAS, the Borrower has requested that the Lenders extend the term of the Loan
for an additional two (2) years with a one (1) year extension option.


WHEREAS, the Lenders have agreed to extend the Loan and otherwise amend the
terms thereof, provided that the Borrower, among other things, execute and
deliver this Amendment to the Agent.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Lenders and the Borrower agree as follows:


1.  
As a condition precedent to the effectiveness of this Amendment, if any such
amounts are outstanding, (i) the Borrower shall pay to the Agent an amount
sufficient to satisfy any and all Obligations owed to both Sovereign Bank and
Allied Irish Banks, p.l.c. under the Loan Agreement, and (ii) the Agent shall
apply such payment solely to the Obligations owed to Sovereign Bank and Allied
Irish Banks, p.l.c. as opposed to pro rata across all Obligations.  Upon the
receipt and application of said payments, as necessary, the Commitments of
Sovereign Bank and Allied Irish Banks, p.l.c. shall be deemed terminated and
Sovereign Bank and Allied Irish Banks, p.l.c. shall be deemed released from any
and all Obligations under the Loan Agreement.

 

--------------------------------------------------------------------------------


 
2.  
The Facility Amount is hereby deemed to be Thirty-Five Million Dollars
($35,000,000.00).

 
3.  
Exhibit I to the Loan Agreement is hereby deleted in its entirety and the
attached Exhibit I substituted therefor.

 
4.  
Section 2.2 of the Loan Agreement is hereby amended by deleting the reference to
the phrase “December 16, 2008” and substituting in its stead the phrase
“December 16, 2010”, and hereby further amended by deleting the reference to the
phrase “December 16, 2009” and substituting in its stead the phrase “December
16, 2011”.

 
5.  
In addition, the Borrower shall pay to the Agent all fees and expenses
(including reasonable attorney’s fees and expenses) incurred by the Agent.

 
6.  
This Amendment, which may be executed in multiple counterparts, constitutes the
entire agreement of the parties regarding the matters contained herein and shall
not be modified by any prior oral or written discussions.

 
7.  
The Borrower acknowledges and agrees that it has no claims, counterclaims,
offsets, defenses or causes of action against the Lenders or the Agent with
respect to amounts outstanding under the Loan Agreement or otherwise.  To the
extent such claims, counterclaims, offsets, defenses and/or causes of actions
should exist, whether known or unknown, at law or in equity, the Borrower hereby
WAIVES same and RELEASES the Lender from any and all liability in connection
therewith.

 
[SIGNATURES TO FOLLOW]
 

--------------------------------------------------------------------------------


 
It is intended that this Amendment take effect as an instrument under seal as of
the date first written above.
 
BORROWER: 
WRT REALTY L.P., a Delaware limited partnership
         
 
By:
Winthrop Realty Trust, general partner                       By:         Name:  
      Title:    

 
 
AGENT:
KEYBANK NATIONAL ASSOCIATION, a national banking association
                 
 
By:
        Name: Jeffry M. Morrison         Duly Authorized  


 
LENDER:
KEYBANK NATIONAL ASSOCIATION, a national banking association
                 
 
By:
        Name: Jeffry M. Morrison         Duly Authorized  


--------------------------------------------------------------------------------


 
The following Lenders execute this Amendment solely for the purposes of
acknowledging and agreeing to the provisions set forth in Paragraph 1 above.
 
LENDER:
SOVEREIGN BANK, a federal savings bank
                 
By:
        Duly Authorized                

 
LENDER:
ALLIED IRISH BANKS, P.L.C., a banking corporation organized under the laws of
the Republic of Ireland
                 
By:
        Duly Authorized                

 
 

--------------------------------------------------------------------------------


 
EXHIBIT I
 
LENDERS’ COMMITMENTS
 
 
Lender
Commitment Amount
Commitment Percentage
KeyBank National Association
$35,000,000.00
100%
Total
$35,000,000.00
100%

 